co SF NS DN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-02769-KJM-EFB

Mark Aussieker

8830 Olive Ranch Lane
Fair Oaks, CA 95628
Phone: 916-705-8006
aussieker! @gmail.com

in pro per

Document 1 Filed 10/15/18 Page 1 of 17

FILED

OCT 15 2018

'§. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

BY .

 

DEPUTY CLERK

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

Mark Aussieker,
Plaintiff,
v.
RICHARD JOSEPH WALSH,

Defendant.

2:18 ~ CV -27 69 KIM EFB ps

O. ae

COMPLAINT FOR DAMAGES
Trial by Jury not requested

 

 

 

Preliminary Statement

Plaintiff MARK AUSSIEKER (“Plaintiff”), on behalf of himself alleges on information and

belief as follows

1. Plaintiff Mark Aussieker (“Plaintiff or “Mr. Aussieker’) brings this action to

enforce the consumer-privacy provisions of the Telephone Consumer Protection Act, 47

U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public outrage about

 

 
\o of ~ n-

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 2 of 17

the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin.
Servs., LLC, 132 S. Ct. 740, 745 (2012).

2. In violation of the TCPA, RICHARD JOSEPH WALSH .
(“DEFENDANT ” or “SYNERGY”) placed telemarketing calls to a telephone number
Mr. Aussieker had registered on the national Do Not Call Registry.

3. Mr. Aussieker never consented to receive these calls, and they were placed to
him for telemarketing purposes.

4, Plaintiff Mark Aussieker is a resident of the state of California.

5. RICHARD JOSEPH WALSH. is a licensed contractor and operates Synergy
Home Improvements as a sole proprietorship.

6. SYNERGY may have hired a vendor to provide the “heavy lifting” for
locating, qualifying, coordinating potential customers. SYNERGY is liable for the vendors
actions per Charvat vy. Echostar and United States v. Dish Network matters (FCC-13-54A1
(Dec. Ruling))

7. Alicia Lampert, is the sales rep who was assigned a lead by Synergy, but is not

licensed as a contractor nor employed by SYNERGY as a home improvement person.

Jurisdiction & Venue

8. The Court has federal question subject matter jurisdiction over these
TCPA claims. Mims yv. Arrow Financial Services, LLC, 132 8. Ct. 740 (2012).

9. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(2) because the Plaintiff is
a resident of this district, which is where he received the illegal telemarketing calls that are

the subject of this lawsuit.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 3 of 17

10. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to the claims occurred within this
District.

11. This Court has subject matter jurisdiction over this action under California
Penal Code §§ 632, 632.7 and 637.2.

12. This Court has personal jurisdiction over the parties because Defendants
systematically and continually have conducted business in the State of California.
Likewise, Plaintiff's rights were violated in the State of California and his claims arose out

of his contact with Defendants from California.
TCPA Background

13. In 1991, Congress enacted the TCPA to regulate the explosive growth of the
telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . .

. can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991,

Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

THE TCPA PROHIBITS TELEMARKETING CALLS TO NUMBERS LISTED ON THE
DO NOT CALL REGISTRY, UNLESS THE CALLER HAS THE RECIPIENT’S SIGNED,
WRITTEN CONSENT.

14. The national Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those
numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored
indefinitely, or until the registration is cancelled by the consumer or the telephone number is
removed by the database administrator.” Id.

15. | The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47

3

 

 
Ce | ON:

\O

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 4 of 17

C.F.R. § 64.1200(c)(2).

16. A person whose number is on the Registry, and who has received more than
one telephone call within any twelve-month period by or on behalf of the same entity in
violation of the TCPA, can sue the violator and seek statutory damages. 47 U.S.C. §
227(c)(5).

17. The regulations exempt from liability a caller who has obtained the
subscriber’s signed, written agreement to receive telephone solicitations from thecaller.

47 C.F.R. § 64.1200(c)(2)(ii). That agreement must also include the telephone number

to which the calls may be placed. Id.
Factual Allegations

18. Plaintiffs phone number ending in 8006 was added to the DNC list in February
2003
19. | SYNERGY isa licensed contractor is authorized to sell Heating and ventilation
equipment in California
20. Upon information and belief, on or about October 1@th, 2018 Defendant or its
authorized agent placed a prerecorded voice message telephone call (the "First Call') to Plaintiffs
cellular telephone number (916-705-8006) for the commercial purpose of selling consumer
goods and services. During and/or in regard to the First Call, Defendant knowingly and/or
willfully:
o Called Plaintiffs cellular telephone without Plaintiff's prior express consent or
approval
o Failed to voluntarily state the name of the caller;
o Defendant used an “automatic telephone dialing system” as defined by 47 U.S.C. §

227(a)(1) to place its call to Plaintiff seeking to solicit its services.

4

 

 
sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 5 of 17

o Offered a "FREE" energy audit to Plaintiff, but failed to set forth clearly and

21.

22.

conspicuously at the outset of the offer all of the terms, conditions and obligations
upon which receipt and retention of the "free" energy audit was contingent
Offered to administer "tax rebates" on Behalf of the California Renewal Energy
Program to Plaintiff, but failed to set forth clearly and conspicuously at the outset
of the offer all of the terms, conditions and obligations upon which receipt and
retention of the " tax rebates” was possible. contingent, and whether such rebates

existed.

o Failed to record Plaintiffs name and telephone number(s) on its Do-Not-Call List

A screenshot of this phone call is attached as exhibit A

Upon information and belief, on October 11th, 2018, Defendant or its authorized

agent placed a prerecorded voice message telephone call (the "Second Call") to Plaintiffs

cellular telephone number (916-705-8006) for the commercial purpose of selling consumer

goods and services.

23.

willfully:
a.

b.

During and/or in regard to the Second Call, Defendant knowingly and/or

Called Plaintiff's cell phone without prior express consent or approval;
Defendant used an “automatic telephone dialing system” as defined by 47 U.S.C.
§ 227(a)(1) to place its call to Plaintiff seeking to solicit its services.

Failed to voluntarily state the name of the caller;

Failed to voluntarily state the caller's telephone number or address;

Failed to maintain a record of Plaintiff's previous request(s) that the caller place
Plaintiff's name on its Do-Not-Call List; and

Failed to honor the recipient's previous request that the caller place Plaintiffs

5

 

 
~ oe

oe

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 6 of 17

name on its Do-Not-Call List.

g. Offered a "FREE" energy audit to Plaintiff, but failed to set forth clearly and
conspicuously at the outset of the offer all of the terms, conditions and
obligations upon which receipt and retention of the "free" energy audit was

contingent

h. Offered to administer "tax rebates" on Behalf of the California Renewal Energy
Program to Plaintiff, but failed to set forth clearly and conspicuously at the outset
of the offer all of the terms, conditions and obligations upon which receipt and
retention of the " tax rebates” was possible. contingent, and whether such rebates

24. A screenshot of this phone call is attached as exhibit B

25. Plaintiff pressed “one” to be connected to a live operator after the pre recorded
message ended, in order to meet the calling party face to face and to obtain a free energy audit.

26. Plaintiff requested that the “Free” energy audit be performed by a home inspector
who meets the requirements of Article 8 (commencing with Section 1670) of Chapter 4 of
Division 2 of Title 20 of the California Code of Regulations- aka HERS rater.

27. Plaintiff is informed and believes and on that ground alleges that, at all relevant,
and without warning callers that their calls could be recorded or monitored, Defendants and their
vendor, intentionally used technology consisting of hardware and/or software to carry out a
practice and policy of recording and/or intercepting (i.e.,monitoring) and/or eavesdropping upon
those calls “leads” that were made then sold to Defendant.

28. The telemarketer Scheduled a 9AM energy audit at the Plaintiffs residence the
following day, 10/12/18.

29. Lampert called at 9am to indicate she was running late, but announced she was

6

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 7 of 17

working for the “California Renewable Energy Program.” Mrs. Lampert would arrive 2 hours
late while wearing a shirt with same company name and would later prepare a bid on the
letterhead of the “California Renewable Energy Program”

30. | Defendant Lampert inspected the house and found the system to have a 4 ton
80% AFUE.

31. Lampert suggested increasing the HVAC tonnage by 25% to go toa 5 tona 16
seer system , 80 AFUE.

32. Lampert represented that plaintiff could replace an , 80 AFUE with an , 80
AFUE, even though it was increasing the BTU’s by 12,000

33. Lampert claimed to have the authority of a salesperson negotiate the final terms
of a transaction with a consumer.

34. | Lampert written estimate shows that the standard pricing was $18,900.

35. Lambert furnished an estimate of $18,900 and gave a $2,000 discount for paying

with cash since finance companies charged Defendant Synergy a $2000 loan origination

fees. Lampert represented that reduction in price was the equal to amount that a finance

company would charge the defendant to fund plaintiffs the project.

36. Lampert reduced the price another $2,800 with a price match, thereafter drafting
a contract with Plaintiff for the purchase and install of a HVAC unit.

37. The CSLB has no record of Lampert working for Defendant Synergy.

38. | The CSLB has no record of any company called “California Renewable Energy”

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 8 of 17

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against Defendant for the following:

-COUNT 1

(1* call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(c)(5)(B)

37. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

38. Defendant’s own conduct and/or by the fact that others made those calls on its behalf , ignoring
the Do-Not-Call List, as demonstrated by Defendant's Call to Plaintiffs cell phone, violated

47 U.S.C.§227(c)(5)(B) and 47 C.F.R. §64.1200(d)(6) and, therefore, Plaintiff is entitled to an award
of statutory damages in the minimum amount of $500 for this violation.

39. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
in failing to check the numbers against a cell phone list constitutes a knowing and/or willful
violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2) . Furthermore,

Defendant's conduct, in placing the Call to Plaintiffs cell phone, spoofing the caller id, giving
false name of the party calling , not disclosing the true name, telephone number and address of the

business constitutes a knowing and/or willful violation of 47 C.F.R.§64.1200(b)(2) and
47 C.F.R. §64.1200(d)(4) and therefore, Plaintiff is entitled to an award of statutory treble

damages in the amount of $1,500 for this violation.

COUNT 2

(1* call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(c)(5)(B)
40. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

41. Defendant’s own conduct and/or by the fact that others made those calls on its behalf, in failing

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 9 of 17

to maintain arecord of Plaintiffs previous demand that the Plaintiffs name and telephone number
go on its Do-Not-Call List, as demonstrated by Defendant's Call to Plaintiffs cell phone,
violated 47 U.S.C.§227(c)(5)(B) and 47 C.F.R. §64.1200(d)(6) and, therefore, Plaintiff is entitled to
an award of statutory damages in the minimum amount of $500 for this violation.

42. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
in failing to check the numbers against a cell phone list constitutes a knowing and/or willful
violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2) . Furthermore, Defendant's
conduct, in placing the Call to Plaintiff's cell phone, spoofing the caller id, giving false name of the

party calling , not disclosing the true name, telephone number and address of the business

constitutes a knowing and/or willful violation of 47 C.F.R.§64.1200(b)(2) and 47 C.F.R.
§64.1200(d)(4) and therefore, Plaintiff is entitled to an award of statutory treble damages in
the amount of $1,500 for this violation.

COUNT 3

qa call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.

§227(b)(1)(A)(iii) — Auto Dialer
43. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
44. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
placing a Call to Plaintiff's cell phone using an automated dialing system, violated 47 C.F.R.

§ 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)\(D) and, therefore, Plaintiff is entitled to an

award of statutory damages in the minimum amount of $500 for this violation.

45. As aresult of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3\(C).

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 10 of 17

COUNT 4

(24 call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.

§227(b)(1)(A) (iii) — Auto Dialer
46. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

47. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
placing a Call to Plaintiff's cell phone using an automated dialing system, violated 47 C.F.R.
§ 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(D) and, therefore, Plaintiff is entitled to an

award of statutory damages in the minimum amount of $500 for this violation.

48. Asa result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3\(C).

COUNT 5

(2nd call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(b)(1)(A) (iii) — Pre Record Message

49. Defendants’ conduct, in placing the Call to Plaintiff's cell phone to deliver an unsolicited pre
recorded message to Plaintiff without Plaintiff's prior express consent or approval, constitutes a
violation of 47 U.S.C. §227(b)(1)(B) and 47 C.F.R. §64.1200(a)(2) and, therefore, Plaintiff is entitled
to an award of statutory damages in the minimum amount of $500 for this violation.
50. Defendant’s own conduct and/or by the fact that others made those calls on its behalf, in
placing the Call to Plaintiffs cell phone to deliver an unsolicited advertisement to Plaintiff
without Plaintiff's prior express consent or approval, constitutes a knowing and/or willful
violation of 47 U.S.C. §227(b)()(B) and CFR 47§64.1200(a)(2) and, therefore, Plaintiff is entitled

to an award of statutory treble damages in the amount of $1,500 for this violation

10

 

 
 

oO CO SS DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 11 of 17

COUNT 6
(2"° call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(b)(1)(A)(iii) — Pre Recorded Message
51. Defendants’ conduct, in placing the Call to Plaintiff's cell phone to deliver an unsolicited pre
recorded message to Plaintiff without Plaintiff's prior express consent or approval, constitutes a

violation of 47 U.S.C. §227(b)(1)(B) and 47 C.F.R. §64.1200(a)(2) and, therefore, Plaintiff is entitled
to an award of statutory damages in the minimum amount of $500 for this violation.

52. Defendant’s own conduct and/or by the fact that others made those calls on its behalf, in
placing the Call to Plaintiff's cell phone to deliver an unsolicited advertisement to Plaintiff
without Plaintiff's prior express consent or approval, constitutes a knowing and/or willful
violation of 47 U.S.C. §227(b)(I)\(B) and CFR 47§64.1200(a)(2) and, therefore, Plaintiff is entitled

to an award of statutory treble damages in the amount of $1,500 for this violation

COUNT 7

Unlawful Recording and Intercepting of Communications against Defendants

(Violation of California Penal Code § 632.7)

53. Plaintiff incorporates each allegation set forth above as if fully set forth herein and

further alleges as follows.

54. Plaintiff participated in calls that he received while within the State of California and
that originated by and through defendants call centers. Plaintiff used a cellular telephone to
engage in those conversations. Plaintiff is informed and believes and on that ground alleges

that, at all relevant times,

55. Defendants and their vendor, had a policy and practice of using hardware and/or

software that enabled them to surreptitiously record and/or monitor conversations with

11

 

 
Oo CO NY DW

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 12 of 17

Plaintiff who used cellular or cordless telephones to receive calls from defendant.

56. Defendants and their vendor, had and followed a policy and practice of not disclosing
to Plaintiff that their cellular calls were recorded and/or monitored, Defendants and their
vendor, did not obtain, and could not have obtained, express or implied advance consent to
the recording or monitoring of those conversations. As a result, plaintiff had an objectively
reasonable expectation that their calls were not being recorded and/or monitored. That
expectation and its objective reasonableness arise, in part, from the objective offensiveness
of surreptitiously recording people’s conversations, the absence of even a simple pre-
recorded message as short as four simple words — “calls may be recorded” — and the ease
with which such a message could have been put in place. As the California Supreme Court
has stated, “in light of the circumstance that California consumers are accustomed to being
informed at the outset of a telephone call whenever a business entity intends to record the
call, it appears equally plausible that, in the absence of such an advisement, a California
consumer reasonably would anticipate that such a telephone call is not being recorded,
particularly in view of the strong privacy interest most persons have with regard to the
personal financial information frequently disclosed in such calls.” (See Kearney v. Salomon

Smith Barney (2006) 39 Cal. 4th 95.)

57. Defendants’ conduct as described above violated California Penal Code §
632.7(a).Under Penal Code § 637.2, Plaintiff are entitled to $5,000 in statutory damages per
violation, even in the absence of proof of actual damages, the amount deemed proper by the
California Legislature.

COUNT 8

(Violation of California Business and Professions code § 7160)

Misrepresenting Lamperts authority to enter into a contract with Plaintiff

12

 

 
 

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 13 of 17

58. Plaintiff incorporates each allegation set forth above as if fully set forth herein and

further alleges as follows.

59. Defendants misrepresented Lampert as a Home Improvement Salesperson working for
Defendant. Defendant supplied Lampert with the sales leads, company stationary and
allowed her to sign on behalf of Defendant, yet she was not employed as a salesperson for

Plaintiff.

60. Defendants’ conduct as described above violated California Business and Professions
code § 7160, Plaintiff are entitled to $500 in statutory damages per violation, even in the
absence of proof of actual damages, the amount deemed proper by the California
Legislature. CIV § 1770 A(18) “Misrepresenting the authority of a salesperson,

representative, or agent to negotiate the final terms of a transaction with a consumer.”

COUNT

Violation of California Business and Professions code § 716
Mi resenting Sales Presentation
61. Plaintiff incorporates each allegation set forth above as if fully set forth herein and

further alleges as follows.

62. Defendant misrepresented a sales presentation, by calling it a “FREE energy audit.”
And not disclosing the name of the employing contractor until after the sale had been

negotiated.

63. Defendants’ conduct as described above violated California Business and Professions
code § 7160, Plaintiff are entitled to $500 in statutory damages per violation, even in the
absence of proof of actual damages, the amount deemed proper by the California

Legislature. Furthermore, said actions are actionable under CIV § 1770 A(18)
13

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 14 of 17

COUNT 10

Violation of California Busi nd Professions code § 71
false statements knowingly made
64. Plaintiff incorporates each allegation set forth above as if fully set forth herein and

further alleges as follows.

65. Lamperts written estimate represented to Plaintiff that Defendant would pay a $2000
loan origination fee to finance plaintiff's project, and therefore would discount the project
accordingly. Said actions are actionable under CIV § 1770 A(13) Making false or
misleading statements of fact concerning reasons for, existence of, or amounts of, price

reductions.

66. Defendants’ conduct as described above violated California Business and Professions
code § 7160, Plaintiff are entitled to $500 in statutory damages per violation, even in the
absence of proof of actual damages, the amount deemed proper by the California
Legislature.

COUNT 11
(Violation of California’s Customer Records Act)
.Ciy. Code § 1798.8

67. Plaintiff incorporates each allegation set forth above as if fully set forth herein and

further alleges as follows.

68. In applying for the Free energy audit, Plaintiff disclosed his name, marital status,
address, ownership status, security gate code, telephone number and utility payment history.
Defendant had this information and recklessly turned it over to Lampert, who is not an

employee or a lawful sales representative for Defendant. Defendants’ conduct as described

14

 
 

&

~ ON NN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 15 of 17

above violated Cal. Civ. Code § 1798.83

69. Plaintiff is entitled to per Cal. Civ. Code § 1798.84 $3,000 in statutory damages for

the willful, intentional, or reckless violation of Section Cal. Civ. Code § 1798.83.

Respectfully Submitted this 13th Day of October, 2018.

Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below,
I certify to the best of my knowledge, information, and belief that this complaint: (1) is
not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or
by a nonfrivolous argument for extending, modifying, or reversing existing law; (3)
the factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further investigation
or discovery; and (4) the complaint otherwise complies with the requirements of Rule
11. agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: otehea[3” 208.
Signature of Plaintiff

 

Printed Name of Plaintiff “M Atk Auss:@Kere

15

 

 
 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 16 of 17

TONGS
916-937-0254

EXHIBIT A
S Fiast Call ”

all Sprint LTE 7:28 PM @ 7% 41% a>

€ Recents

 

(916) 987-0254

Folsom, CA

  

messege call

Yesterday
3:28PM — Incoming Cali 11 seconds

Share Contact

 

Share My Location

 

Create New Contact

 

Adid to Existing Contact

Block this Caller

     

Recents Carnlacis

 

3.27 2M 10
incoming,

/ call joey from Phone. bill

 
 

Case 2:18-cv-02769-KJM-EFB Document1 Filed 10/15/18 Page 17 of 17

EXHIBIT B
“ Seacund call “

aif: Sprint > 9:43 PM @ 7 $ 35% 8

< Recents

 

, (916) 941-5322

Folsom, CA

  

| message call WhatsApp

Today

1:54 PM Incoming Call 7 minutes

 

Share Contact

 

Share My Location
Create New Contact

Adc to Existing Contact

Robo call for energy savings- appt 10/12
gam with Alicia lampbert

Block this Caller

 

2

Payoritas Racents oo

    

 
